               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

PRINCE KNIGHT                                                            PLAINTIFF

v.                                                  CAUSE NO. 3:18CV34-LG-LRA

WARDEN L. SHULTS; et al.                                              DEFENDANTS

     ORDER ADOPTING REPORTS AND RECOMMENDATIONS AND
         GRANTING MOTIONS FOR SUMMARY JUDGMENT

      BEFORE THE COURT are the two [72][73] Reports and Recommendations

of United States Magistrate Judge Linda R. Anderson, recommending that the

[63][61] Motions for Summary Judgment filed by Defendants J. Paxton and Warden

L. Shults, respectively, be granted. Magistrate Judge Anderson determined that

these defendants are entitled to summary judgment on Plaintiff Prince Knight’s

remaining Bivens First Amendment and RFRA claims because (1) Knight has not

demonstrated that remedies under Bivens should be extended to First Amendment

claims and (2) Knight has failed to demonstrate that the substitution of mainline

menu items for the ceremonial Islamic meal on February 28, 2017 substantially

burdened his religious beliefs in violation of RFRA. Judge Anderson also

recommends that all claims against Defendant Z. Lee be dismissed for the same

reasons and for the reasons stated in the previously adopted [47] Report and

Recommendation. Knight filed a timely [74] Objection to both R&Rs.

      A party that files a timely objection is entitled to a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which specific objection is made. United States v. Raddatz, 447 U.S. 667, 673
(1980); 28 U.S.C. § 636(b)(1). The objections must specifically identify those

findings or recommendations to which objections are being made. The district court

need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole

Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). Moreover, where the objections are

repetitive of the arguments already made to the magistrate judge and the district

court finds no error, the court need not make new findings or reiterate the findings

of the magistrate judge. Hernandez v. Livingston, 495 F. App’x 414, 416 (5th Cir.

2012); Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      Knight makes no argument concerning his Bivens First Amendment claim;

he objects only to the recommendation that his RFRA claims be dismissed. Upon de

novo review, however, his arguments lack merit. He reargues that Defendants

acted contrary to law and official Bureau of Prisons policy. Knight does not

challenge Judge Anderson’s factual findings and determination that he failed to

demonstrate a substantial burden to his religious beliefs.

      The Court has conducted a de novo review of Knight’s objections to the

magistrate judge’s findings, the record in this case, and relevant law. For the

reasons stated in Magistrate Judge Anderson’s [72][73] Reports and

Recommendations, the defendants’ [63][61] Motions for Summary Judgment will be

granted and Knight’s claims against all defendants will be dismissed with prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [72][73]

Reports and Recommendations of United States Magistrate Judge Linda R.

Anderson on February 7, 2020 are ADOPTED as the finding of this Court.



                                         –2–
     IT IS FURTHER ORDERED AND ADJUDGED that the [63] Motion for

Summary Judgment filed by Defendant J. Paxton and the [61] Motion for Summary

Judgment filed by Defendant Warden L. Shults are GRANTED. Plaintiff’s

remaining claims against all Defendants are DISMISSED with prejudice.

     SO ORDERED AND ADJUDGED this the 16th day of March, 2020.


                                          s\   Louis Guirola, Jr.
                                          LOUIS GUIROLA, JR.
                                          UNITED STATES DISTRICT JUDGE




                                    –3–
